Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
The amendment submitted August 13, 2020 has been accepted and entered.  Claims 1-15 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-15 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the calculation step, as claimed.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradi et al (WO 2017/201980) discloses a method wherein periods of excitation light pulses in which a predetermined number of photons are captured between successive excitation pulses
P.B. Coates et al (“Pile-up corrections in the measurement of lifetimes”) discloses a method wherein each column in the histogram assigned to the respective detection time is modified independently of the other columns.  However, the method cannot be applied to an overall histogram since an overall histogram is compiled from data of different sample locations, with different intensities.
	Gatton et al (US 2011/0180726 A1) discloses a method of performing parallel muiltifrequency phase fluorometry on a sample, the method comprising: irradiating said sample with a pulsed light signal at a predetermined excitation frequency; and digitally sampling, by a detector, light emitted by the sample at a predetermined sampling rate selected so that a difference between said sampling rate and said excitation frequency equals a cross correlation frequency that is less than a maximum counting frequency of said detector
	M. Patting et al (“Dead-time effects in TCSPC data analysis”) discloses a method in which a model function of optimization method is adapted to take account of dead time effects; wherein the method enables generating data by the system with very short dead time:

    PNG
    media_image1.png
    113
    384
    media_image1.png
    Greyscale

 the model function f(t) is multiplied by a correction term which corresponds to the probability of detecting no photon within the dead time.  P is the number of excitation light pulses and td is the dead time of the system.  The system determines parameters in individual pixels using an optimization method, however an overall histogram is not achievable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/